Order, Supreme Court, New York County (Arlene Goldberg, J.), entered on or about October 4, 2002, which denied appellant attorney’s motion to quash a grand jury subpoena that required him to disclose the fee arrangements made with a former client in a criminal matter, unanimously affirmed, without costs.
The motion to quash the subpoena was properly denied. Appellant attorney has not established any basis for treating the requested fee information as a privileged communication (see Matter of Priest v Hennessy, 51 NY2d 62 [1980]). There is no issue as to the former client’s identity, and the fact that the fee information may constitute evidence that the client committed perjury before the grand jury is not a basis for quashing the subpoena. Concur — Buckley, P.J., Andrias, Sullivan, Lerner and Friedman, JJ.